Shepley, C. J.
The judgment presented by this writ of error was rendered upon a report of referees acting under a submission in the form prescribed by statute, c. 138, which states, that the parties “ have agreed to submit all demands of every name and description, whether arising out of their business as partners under the firm of Buckminster & Forskoll, since June, 1816, or out of any other transactions between them.” The report states, that the referees “ do award and determine in relation to all the matters submitted to us as aforesaid;” and that “we have not taken into consideration the stock, tools and other property, belonging to the late firm of Buckminster <fc Forskoll, nor the debts due from other persons to the said late firm, nor the debts due from the said late firm, to other persons; but we leave the said partnership stock, tools, property and outstanding demands and debts, to be adjusted and divided between them hereafter.”
One of the partners might have collected debts due to the partnership and have appropriated the money to his own use, without making any charge of it against himself on the books of the partnership. Or he might have disposed of the property, or have used the funds of the partnership for his private purposes, without making any such charge. Or he might have created debts against the partnership for like purposes. In these or in other modes one of the partners might have had causes of complaint against the other partner, “ arising out of their business as partners,” and these would have been embraced by the submission. The referees would not have been authorized to malee a division or other disposition of the property or of the debts due to the partnership; or to have determined in what manner the debts due from it should be paid. Under a submission of “ all their unsettled accounts,” it has been decided, that referees would not be authorized to make an award upon such matters. Shearer v. Handy, 22 *116Pick. 417. The terms of the submission in the present case are more comprehensive, but are not suited to present a case differing in principle.
The one, who alleges, that all matters in controversy have not been decided, must make it appear, that such matters were made known to the referees, and that they have not been decided. The presumption of law is, that there were no demands, claims or controversies arising out of their partnership business, which have not been decided. Karthaus v. Ferrer, 1 Peters, 222. It does not appear, that all matters submitted were not determined, unless it can be ascertained from the statement of what the referees have not considered or determined; and that does not show, that any matters in controversy, existing and embraced in the submission, were not determined.
The argument showing, that controversies might be expected to have arisen, fañs to show, that any had then arisen. The adjustment of the concerns of the partnership, the disposal of its property, the payment and collection of its debts, might or might not occasion them. This, however, would furnish no proof, that they had arisen, and had been made known to the referees, and that they remained undecided. Nor does it appear, that any matters not submitted, were embraced in the award.
The matters not considered, not being embraced by the submission, and theré not appearing to have been any existing controversies made known to the referees, and hot determined, the record does not exhibit any error of judgment.

Judgment affirmed.